In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3462 
JESSIE RIVERA, 
                                                   Plaintiff‐Appellant, 

                                   v. 

RAVI GUPTA and CESAR LOPEZ, 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
            No. 13 C 56 — William M. Conley, Chief Judge. 
                      ____________________ 

  SUBMITTED AUGUST 18, 2016 — DECIDED SEPTEMBER 8, 2016 
                ____________________ 

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
    POSNER, Circuit Judge. Jessie Rivera, a federal inmate, suf‐
fers  from  numbness  and  pain  as  a  result  of  second‐degree 
burns on his left leg, foot, and ankle. His suit accuses a phy‐
sician  named  Ravi  Gupta,  and  a  prison  health  services  ad‐
ministrator named Cesar Lopez, of deliberate indifference to 
his need for substantial medical treatment, thereby violating 
his  Eighth  Amendment  rights.  See  Farmer  v.  Brennan,  511 
U.S.  825,  834  (1994);  Estelle  v.  Gamble,  429  U.S.  97,  104–05 
2                                                        No. 15‐3462 


(1976). The district court entered summary judgment for the 
defendants,  precipitating  this  appeal.  (Rivera  had  also 
brought a claim under the Federal Torts Claims Act, but the 
district  court  rightly  dismissed  it  on  the  authority  of  United 
States v. Demko, 385 U.S. 149 (1966), which holds that the In‐
mate  Accident  Compensation  Act,  18  U.S.C.  § 4126(c)(4), 
precludes FTCA claims for prisoners injured while working.) 
    The prison kitchen in which Rivera was working in May 
2011 when the accident occurred had a history of large kettle 
pots’  boiling  over  and  spilling  water  on  the  floor.  One  of 
these  pots,  containing  dirty  water,  butter,  and  shortening, 
had been boiling over for more an hour when Rivera slipped 
on  the  wet  floor  underneath  the  pot,  scalding  his  leg.  A 
nurse  diagnosed  him  with  second‐degree  burns  on  his  left 
lower  leg  and  ankle,  removed  the  dead  skin  around  the 
wound,  dressed  the  burn,  and  prescribed  a  narcotic  pain 
medication,  a  wheelchair  (because  the  burn  was  making  it 
difficult  for  him  to  walk),  and  a  lower  bunk,  and  told  him 
not to engage in strenuous physical activity. 
     For several weeks Rivera returned to the healthcare unit 
daily so that medical staff could monitor the burn for infec‐
tion  and  clean  and  dress  the  wound.  In  these  visits  he  con‐
tinued  to  complain  that  pain  and  numbness  in  his  left  leg, 
ankle,  and  foot  were  making  walking  difficult  for  him.  A 
physician  assistant  told  him  that  his  symptoms  probably 
were a normal part of the healing process and suggested that 
he return to the health care unit in six months if he was still 
experiencing numbness and difficulty walking. When he re‐
turned six months later and complained that he was indeed 
still  experiencing  pain  and  numbness  he  was  told  that  the 
symptoms  probably  were  permanent  but  that  he  could  see 
No. 15‐3462                                                           3 


Dr. Gupta, the director of the prisonʹs clinic, if he wanted a 
physician’s opinion. 
    Rivera met with Gupta, told him that the numbness and 
pain  in  his  leg,  ankle,  and  foot  had  not  abated,  and  said  he 
wanted treatment from a burn specialist and that his family 
would pay for the treatment. According to Rivera, Gupta re‐
fused to examine him, look up his records, or authorize any 
treatment,  instead  admonishing  him  that  he  wouldn’t  have 
scalded himself had he not been in prison, that “only God” 
could help him now, and that if he complained about numb‐
ness and pain in his leg again, Gupta would write a discipli‐
nary  report.  Gupta  disputes  Rivera’s  account  but  at  the 
summary‐judgment  stage  of  the  case  we  are  obliged  to  ac‐
cept  Rivera’s  version.  See  Tradesman  Int’l,  Inc.  v.  Black, 
724 F.3d 1004, 1009 (7th Cir. 2013). Conflicting factual asser‐
tions, both plausible, can be resolved only by a trial. 
     Rivera  supports  his  deliberate‐indifference  claim  with 
excerpts  from  medical  websites  which  suggest  that  severe 
burns  can  cause  nerve  damage,  that  damaged  nerves  can 
progressively worsen if untreated, and that nerve‐pain med‐
ications and physical therapy can reduce the nerve damages 
from chronic, persistent pain and numbness. The validity of 
this medical information is not contested. 
     As for Lopez—the prison’s health‐services administrator 
who  is  the  other  defendant—Rivera  claims  to  have  com‐
plained to him early on about the inadequate medical treat‐
ment  that  he  was  receiving,  and  Lopez  never  followed  up. 
But  Lopez  is  not  a  medical  professional,  and  the  medical 
staff  was  aware  of  Rivera’s  condition  and  had  as  we  know 
told him to wait six months to allow the burn further time to 
heal,  before  he  sought  additional  treatment.  The  grant  of 
4                                                        No. 15‐3462 


summary  judgment  for  Lopez  thus  was  proper.  See,  e.g., 
McGee v. Adams, 721 F.3d 474, 483 (7th Cir. 2013). 
     Not  so  with  regard  to  Dr.  Gupta.  The  district  judge 
granted summary judgment in his favor without considering 
the  website  excerpts,  and  noted  that  despite  the  “odd  ex‐
change”  between  Rivera  and  Gupta,  Rivera  had  produced 
no  expert  evidence  that  Gupta  had  been  deliberately  indif‐
ferent to Rivera’s numbness and pain. The judge also denied 
Rivera’s  request  for  counsel.  While  acknowledging  that 
“counsel  could  have  assisted  Rivera  in  responding  to  de‐
fendants’ motion for summary judgment in several respects, 
perhaps  most  critically  in  possibly  securing  expert  testimo‐
ny,”  the  judge  said  that  no  amount  of  expert  testimony 
would “alter [his] determination that defendants’ decision to 
refuse  [Rivera’s]  request  for  a  referral”  to  a  burn  specialist 
was not “blatantly inappropriate.” This was an odd thing to 
say,  given  that  Rivera’s  condition  was  at  root  a  burn  prob‐
lem.  Nor  did  the  judge  explain  the  basis for  his  unalterable 
“determination.” 
    Gupta argues that the numbness and pain in Rivera’s leg 
and  foot  were  not  serious.  But  Rivera  submitted  evidence 
from which a jury could reasonably find that they were. He 
claims  that  for  nine  months  he  suffered  from  pain  and 
numbness that made walking difficult, and he had presented 
as  we  noted  earlier  uncontested  evidence  from  reputable 
medical  websites  indicating  that  severe  burns  such  as  he’d 
experienced  can  damage  nerves  and  cause  progressively 
worsening  pain  or  numbness  (or  both)  and  that  medication 
and physical therapy can relieve those conditions.  
   Yet  Gupta  refused  to  examine  Rivera  or  provide  any 
medical treatment for his pain and numbness, thereby delib‐
No. 15‐3462                                                          5 


erately ignoring  a serious medical condition, as  in the  com‐
parable  cases  of  Gonzalez  v.  Feinerman,  663 F.3d  311,  314–15 
(7th Cir. 2011); Hayes v. Snyder, 546 F.3d 516, 524–25 (7th Cir. 
2008); and Brock v. Wright, 315 F.3d 158, 166–68(2d Cir. 2003). 
Apropos to this case is our statement in Miller v. Campanella, 
794 F.3d 878, 880 (7th Cir. 2015), quoting Williams v. OʹLeary, 
55 F.3d 320, 324 (7th Cir. 1995), that “a prison officer is delib‐
erately  indifferent  if  he  ‘knows  of  and  disregards  an  exces‐
sive risk to inmate health.’” 
     Gupta  responds  that  there  was  no  medical  treatment 
that could have relieved Rivera’s numbness or pain, because 
his condition was a “normal” part of the healing process and 
his  “neurovascular  exam”  was  normal.  But  Gupta  is  not  a 
neurologist  or  a  specialist  in  the  treatment  of  burn  injuries 
and did not explain the medical basis for his contention that 
pain  and  numbness  nine  months  after  a  burn  were  normal. 
Nor is the relevance of “normality” apparent. It is “normal” 
to  experience  pain  after  a  fall  or  other  accident,  but  also 
“normal” to treat it. Peritonitis is a “normal” consequence of 
a  bacterial  or  fungal  infection  in  the  abdomen,  but  requires 
prompt medical attention as left untreated it can lead to se‐
vere, potentially life‐threatening infection. A refusal to treat 
peritonitis  on  the  ground  of  “normality”  would  certainly 
amount to deliberate indifference rather than just to medical 
malpractice, and likewise a refusal to treat a painful and pro‐
tracted burn injury on the same ground. 
    The  statements  that  Rivera  claims  Gupta  made  during 
their  one  meeting  could  well  incline  a  reasonable  jury  to 
doubt Gupta’s good faith in refusing to treat Rivera or allow 
him to seek treatment from a burn specialist, because Rivera 
could  receive  help  only  from  “God.”  And  very  improperly 
6                                                         No. 15‐3462 


he threatened Rivera with discipline if he continued to com‐
plain  of  numbness  and  pain.  A  reasonable  jury  might  well 
infer  that  personal  hostility,  divorced  from  medical  judg‐
ment, had motivated Gupta’s refusal to provide Rivera with 
any further treatment, even by a burn specialist whom Rive‐
ra’s family would have compensated. 
     We are mindful of the Supreme Courtʹs ruling in Helling 
v.  McKinney,  509  U.S.  25,  35  (1993),  that  a  prisoner  who 
claims  that  the  defendants  have  failed  to  handle  his  health 
issues  properly  must  establish  “both  the  subjective  and  the 
objective elements necessary to prove an Eighth Amendment 
violation.” The objective component is the seriousness of the 
inmate’s medical condition, and as Rivera’s burn injury was 
objectively  serious,  that  element  of  the  test  is  satisfied.  The 
subjective  component  is  the  “deliberate  indifference”  com‐
ponent and one way to satisfy it is by showing that the pris‐
on  doctor  provided  no  treatment  even  though  the  circum‐
stances indicated that treatment clearly was warranted, thus 
permitting  an  inference  that  in  failing  to  provide  any  treat‐
ment the doctor had acted with a culpable state of mind (de‐
liberate  indifference,  equivalent  to  recklessness  in  criminal 
law). So there is evidence of both Helling components of Ri‐
vera’s claim and therefore his case against Gupta should go 
to a jury. 
    The defendants suggest that Rivera  must have been  ex‐
aggerating  his  symptoms  because  he  never  complained  to 
the medical staff about the pain and numbness in his leg af‐
ter his appointment  with Gupta in 2012. That would not be 
surprising  were  it  true,  given  the  brush‐off  that  Gupta  had 
given  him  and  the  threat  to  discipline  him  if  he  continued 
complaining about numbness and pain and difficulty walk‐
No. 15‐3462                                                           7 


ing. Rivera may indeed have given up on the medical staff of 
the  prison  (FCI‐Oxford),  but  two  years  after  his  brush‐up 
with  Gupta,  and  after  being  transferred  to  another  prison 
(MCC‐Chicago)—where  he  no  longer  had  to  worry  about 
Gupta—Rivera told a clinician at his new prison that he still 
had pain and numbness at the burn site. 
     A final point: although Rivera does not argue on appeal 
that  the  district  judge  abused  its  discretion  in  denying  his 
motion  for  counsel,  the  judge’s  unquestionably  correct  re‐
mark that “counsel could have assisted Rivera in responding 
to defendants’ motion for summary judgment in several re‐
spects,  perhaps  most  critically  in  possibly  securing  expert 
testimony,”  persuades  us  that  on  remand  the  judge  should 
recruit  counsel  for  Rivera.  Cf.  Pruitt  v.  Mote,  503  F.3d  647, 
655–56 (7th Cir. 2007) (en banc). 
     The  judgment  in  favor  of  Dr.  Gupta  is  reversed,  the 
judgment  in  favor  of  Mr.  Lopez  affirmed,  and  the  case  re‐
manded  to  the  district  court  for  further  proceedings,  con‐
sistent  with  this  opinion,  concerning  the  plaintiff’s  claim 
against Gupta.